Allowable Subject Matter
Claim(s) 1-29 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention comprises increasing communications bandwidth using a combination of mode division multiplexing (MDM) and multiple input, multiple output transmission systems. The closest prior art, Kaushal et al. (“Free Space Optical Communication: Challenges and Mitigation Techniques” – hereinafter “Kaushal”) shows a similar system which also includes free space optical (FSO) communication using orbital angular momentum with optical MIMO transmission.  
However, Kaushal fails to disclose “mode division multiplexing circuitry for receiving a plurality of input data streams and mode division multiplexing the plurality of input data streams onto a carrier signal, the mode division multiplexing circuitry comprising … to provide a mode division multiplexed carrier signal; a maximum ratio combining (MRC) circuit for processing the mode division multiplexed carrier signal using maximum ration combining to improve signal to noise ratio.”  These features have been added to independent claims 1, 12, and 22; therefore, rendering them allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666